By the Court,
Mullin, P. J.
The precise ground on which the complaint was dismissed-was, that the plaintiff’ s claim was one which by law must be presented to and passed on by the board of supervisors, and that it having been so presented, passed upon and rejected, no action at law can be maintained for its recovery.
I shall not stop to inquire whether a board of supervisors has any authority to bind the county by a contract for the publication of its proceedings, but shall assume that it has, and thus limit the inquiry to the point decided in the court below.
Section 2 of title 4 of chap. 12, part 1st of the Revised Statutes,- and 1 Statutes at Large, 357, 8, contains an enumeration of what constitutes county charges, which must be presented to the board of supervisors for audit and allowance. And the only clause that can be held to cover the claim of the plaintiff is the 15th, and is in the following words: “The contingent expenses necessarily incurred for the use and benefit of the county.”
*370[Fourth Department, General Term, at Rochester,
April 1, 1873.
It is undoubtedly a judicious expenditure of money, to furnish to the citizens a full and accurate report of the proceedings of a body whose action is so important and materially affects the interests of all classes of men, and especially those whose moneys they expend.
A liberal construction of the words “contingent expenses” would embrace the printing of such a work. If it does, this action cannot be maintained, as the claim must be presented and passed upon by the board of supervisors, and their action is final.
If the words “contingent expenses” embrace the printing of pamphlets containing the proceedings of the board, they should also embrace the publication in the newspapers of the same matters, without any express provision of law authorizing it, yet the legislature deemed it necessary to provide in terms for such publication.
The judgment should be affirmed.
Mullin, Talcott and E. D. Smith, Justices.]